Citation Nr: 1610665	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-44 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent since January 30, 2009, for peripheral neuropathy of the right lower extremity involving the sciatic nerve.

2.  Entitlement to a compensable evaluation prior to January 30, 2009, for peripheral neuropathy of the right lower extremity involving the sciatic nerve.

3.  Entitlement to an evaluation in excess of 10 percent since January 30, 2009, for peripheral neuropathy of the left lower extremity involving the sciatic nerve.

4.  Entitlement to a compensable evaluation prior to January 30, 2009, for peripheral neuropathy of the left lower extremity involving the sciatic nerve.

5.  Entitlement to a separate compensable rating since September 25, 2013, for peripheral neuropathy of the right lower extremity involving the anterior crural (femoral) nerve.

6.  Entitlement to a separate compensable rating since September 25, 2013, for peripheral neuropathy of the left lower extremity involving the anterior crural (femoral) nerve.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1977 and from January 1978 to July 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a videoconference conference with the undersigned Veterans Law Judge and a copy of that transcript has been associated with the electronics claims file.

In May 2013, the Board remanded these claims for further development.

On January 30, 2009, the Veteran filed his claim for increased ratings for bilateral peripheral neuropathy of the lower extremities.  In the April 2009 rating decision, the RO assigned two 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities involving the sciatic nerves effective January 30, 2009.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  In addition, as discussed below, the Board has determined that separate compensable ratings since September 25, 2013, for bilateral peripheral neuropathy of the lower extremities involving the anterior crucal (femoral) nerves are warranted.  In light of the above, the issues are as stated on the first two pages of this decision.

The issue of entitlement to special monthly compensation based on the need for aid and attendance of another has been raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the right lower extremity involving the sciatic nerve has not been manifested by moderate incomplete paralysis.
2.  The weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the right lower extremity has not been manifested by moderate incomplete paralysis or neuritis of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), or anterior tibial (deep peroneal) nerve; moderate incomplete paralysis of the internal popliteal (tibial) or posterior tibial nerve; or by severe incomplete paralysis of the internal saphenous nerve.

3.  The weight of evidence reveals that during the one-year period prior to January 30, 2009, peripheral neuropathy of the right lower extremity involving the sciatic nerve did not undergo an increase in severity.

4.  The weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the left lower extremity involving the sciatic nerve has not been manifested by moderate incomplete paralysis.

5.  The weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the left lower extremity has not been manifested by moderate incomplete paralysis or neuritis of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), or anterior tibial (deep peroneal) nerve; moderate incomplete paralysis of the internal popliteal (tibial) or posterior tibial nerve; or by severe incomplete paralysis of the internal saphenous nerve.

6.  The weight of evidence reveals that during the one-year period prior to January 30, 2009, peripheral neuropathy of the left lower extremity involving the sciatic nerve did not undergo an increase in severity.

7.  The weight of evidence shows that since September 25, 2013, the service-connected peripheral neuropathy of the right lower extremity has been manifested by mild incomplete paralysis of the anterior crural (femoral) nerve.

8.  The weight of evidence shows that since September 25, 2013, the service-connected peripheral neuropathy of the left lower extremity has been manifested by mild incomplete paralysis of the anterior crural (femoral) nerve.


CONCLUSIONS OF LAW

1.  Since January 30, 2009, peripheral neuropathy of the right lower extremity involving the sciatic nerve has not met the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520-25, 8527 (2015).

2.  Prior to January 30, 2009, peripheral neuropathy of the right lower extremity involving the sciatic nerve did not met the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.400, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520-25, 8527.

3.  Since January 30, 2009, peripheral neuropathy of the left lower extremity involving the sciatic nerve has not met the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520-8525, 8527.

4.  Prior to January 30, 2009, peripheral neuropathy of the right lower extremity involving the sciatic nerve did not met the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.400, 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8520-25, 8527.

5.  The criteria for a separate 10 percent disability rating for peripheral neuropathy of the right lower extremity manifested by paralysis of the right anterior crural (femoral) nerve since September 25, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8526 (2015).

6.  The criteria for a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity manifested by paralysis of the left anterior crural (femoral) nerve since September 25, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8526.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009, December 2010, July 2013, and April 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2009 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in an April 2015 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center obtained the service and VA treatment records.  The Veteran submitted private treatment records.  Pursuant to the May 2013 remand, VA obtained records from the Social Security Administration.  The RO and Appeals Management Center afforded the appellant VA examinations, to include pursuant to the Board's remand.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected bilateral peripheral neuropathy of the lower extremities.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c) (2) (2015) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above-mentioned regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of that hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Manifestations of paralysis, neuritis, or neuralgia involving the external popliteal (common peroneal) nerve include the following: foot drop and slight droop of the first phalanges of all toes; cannot dorsiflex the foot; extension (dorsal flexion) of the proximal phalanges of the toes lost; abduction of the foot lost; adduction weakened; and anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, and 8721 (2015).

Manifestations of paralysis, neuritis, or neuralgia involving the musculocutaneous (superficial peroneal) nerve include eversion of the foot weakened.  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8622, and 8722 (2015).

Manifestations of paralysis, neuritis, or neuralgia involving the anterior tibial nerve (deep peroneal) nerve include dorsal flexion of the foot lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8523, 8623, and 8723 (2015).

Manifestations of paralysis, neuritis, or neuralgia involving the internal popliteal (tibial) nerve include the following: planter flexion lost; frank adduction of the foot impossible; flexion and separation of the toes abolished; no muscle in the sole can move; in lesions of the nerve high in the popliteal fossa; and planter flexion of the foot is lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8524, 8624, and 8724 (2015).

Manifestations of paralysis, neuritis, or neuralgia involving the posterior tibial nerve include the following: paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  38 C.F.R. § 4.124a, Diagnostic Codes 8525, 8625, and 8725 (2015).

Diagnostic Code 8526 rates neuropathy associated with the anterior crural (femoral) nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of anterior crural (femoral) nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of anterior crural (femoral) nerve.  A 40 percent rating requires evidence of complete paralysis.  When there is complete paralysis, there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015).

A zero percent disability rating is warranted for mild-to-moderate incomplete paralysis of the internal saphenous nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8527 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Analysis

In December 1977, the RO granted service connection for bilateral peripheral neuropathy of the lower extremities and assigned a zero percent disability rating.

On January 30, 2009, the Veteran filed his claim for increased ratings for bilateral peripheral neuropathy of the lower extremities.  In the April 2009 rating decision, the RO assigned two 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities involving the sciatic nerves effective January 30, 2009, under Diagnostic Code 8720 (neuralgia of the sciatic nerve).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Given that there is a diagnosis of bilateral paralysis of the sciatic nerve, it is more appropriate to rate the bilateral peripheral neuropathy of the lower extremities under Diagnostic Code 8520.

The record on appeal demonstrates that, in addition to peripheral neuropathy secondary to hydrocarbon exposure, medical professionals have diagnosed lumbar radiculopathy, diabetic peripheral neuropathy, and myopathy.  The Board, however, is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In a September 2013 VA examination report, the examiner indicated that the Veteran had overlapping symptoms and physical findings that most likely represented a combination of diagnoses.  The examiner noted that since she had not previously examined the appellant, it was not possible to discern which disorder primarily contributes to the findings.  In a May 2014 VA examination, that same examiner reiterated that the claimant had overlapping symptoms and physical findings that most likely represented a combination of diagnoses.  In light of the above, the Board finds that the medical evidence does not differentiate between symptomatology attributed to the service-connected peripheral neuropathy and symptomatology attributed to non-service-connected disorders.  Therefore, the Board finds that all neurological symptomatology in the lower extremities will be attributed to the service-connected peripheral neuropathy in the lower extremities.  The Board notes that it is not granting service connection for lumbar radiculopathy, diabetic peripheral neuropathy, and myopathy.  

In the September 2013 VA examination report, the examiner stated that there was bilateral paralysis of the sciatic, external popliteal (common popliteal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), and posterior tibial nerves.  All these nerves involve impairment of the foot.  Therefore, separate ratings cannot be assigned for the neurological impairment involving sciatic, external popliteal (common popliteal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), and posterior tibial nerves.  The Board will first consider whether higher ratings are warranted under Diagnostic Code 8520 and then will consider whether higher ratings are warranted based on impairment of each of the following nerves: external popliteal (common popliteal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), and posterior tibial nerves.

The weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the right lower extremity involving the sciatic nerve has not been manifested by moderate incomplete paralysis.  Similarly, the weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the left lower extremity involving the sciatic nerve has not been manifested by moderate incomplete paralysis.

At a March 2009 VA examination, the motor function of the lower extremities was normal.  Using a pin prick test, the sensory function was abnormal with a sensory deficit in both feet.  The reflexes were 2+ bilaterally in both the knees and ankles.  

At a December 2010 VA examination, the knee and ankle jerks were 2+ bilaterally.  There were no signs of pathologic reflexes, and the examination revealed normal cutaneous reflexes.  The range of motion in the hips, knees, and ankles were normal bilaterally and were repeatable and without pain.  The strength of the lower extremities was normal throughout except hip flexion was 4/5 bilaterally and hip extension was 4/5 bilaterally.  The Veteran had generalized dysthesia of the lower extremities with the right being more affected than the left.  

At a May 2012 VA examination, the examiner noted that the Veteran had moderate constant (may be excruciating at times) pain, intermittent (usually dull) pain, paresthesias and/or dysesthesias, and numbness bilaterally.  Muscle strength testing was 5/5 bilaterally in the lower extremities, except knee extension, which was 4/5 bilaterally.  There was no muscle atrophy.  The reflex exam was normal bilaterally at the knees and ankles.  The sensory exam for light touch revealed decreased sensation bilaterally in the upper anterior thigh (L2), thigh/knee (L3/L4), lower leg/ankle (L4/L5/S1), and foot/toes (L5).  The sciatic nerve was normal bilaterally.  Though the examiner noted moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness bilaterally, the Board places more weight on the finding of a normal sciatic nerve bilaterally than on those findings of moderate symptomatology.

At the September 2013 VA examination, the Veteran did not have constant pain.  He had mild intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness bilaterally.  Muscle strength was 5/5 in right knee extension, ankle plantar flexion, and ankle dorsiflexion, and was 4/5 in left knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  The reflexes were absent bilaterally at the knees and ankles.  The sensory exam for light touch revealed normal sensation bilaterally in the upper anterior thigh (L2), thigh/knee (L3/L4), and lower leg/ankle (L4/L5/S1), and decreased sensation bilaterally in the foot/toes (L5).  There was a mild incomplete paralysis of the sciatic nerve bilaterally, and the Board places great weight on that finding.

At the May 2014 VA examination, the Veteran did not have constant pain.  He had mild intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness bilaterally.  Muscle strength was 5/5 in right knee extension, ankle plantar flexion, and ankle dorsiflexion, and was 4/5 in left knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  The reflexes were absent bilaterally at the knees and ankles.  The sensory exam for light touch revealed normal sensation bilaterally in the upper anterior thigh (L2), thigh/knee (L3/L4), and lower leg/ankle (L4/L5/S1), and decreased sensation bilaterally in the foot/toes (L5).  There was a mild incomplete paralysis of the sciatic nerve bilaterally, and the Board places great weight on that finding.

Turning to whether a rating in excess of 10 percent is warranted for either lower extremity based on involvement of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), and posterior tibial nerves, the Board will first address the external popliteal (common popliteal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves.  

The March 2009 VA examiner diagnosed peroneal neuritis.  That examiner noted that the effect of the bilateral neurological disability on the Veteran's daily activity was moderate.  At the May 2012 VA examination, the external popliteal (common popliteal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves were normal bilaterally.  Though the examiner noted moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness bilaterally, the Board places more weight on the finding of normal external popliteal (common popliteal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves bilaterally than on those findings of moderate symptomatology.  At the September 2013 VA examination, there was a mild incomplete paralysis of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves bilaterally.  At the May 2014 VA examination, the post-remand VA examiner did not indicate any involvement of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves.   In determining the severity of neuritis or incomplete paralysis of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves, the Board places greater weight on the findings of the September 2013 and May 2014 VA examinations than on the findings in the March 2009 VA examination because the post-remand examinations were more thorough.

In short, the weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the right lower extremity has not been manifested by moderate incomplete paralysis or neuritis of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), or anterior tibial (deep peroneal) nerves.  Likewise, the weight of evidence reflects that since January 30, 2009, peripheral neuropathy of the left lower extremity has not been manifested by moderate incomplete paralysis or neuritis of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), or anterior tibial (deep peroneal) nerve.  Therefore, a rating in excess of 10 percent for peripheral neuropathy of either lower extremity based on involvement of the external popliteal (common popliteal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves is not warranted.

As to the internal popliteal (tibial) and posterior tibial nerves, at the May 2012 VA examination, the internal popliteal (tibial) and posterior tibial nerves were normal bilaterally.  Though the examiner noted moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness bilaterally, the Board places more weight on the finding of normal internal popliteal (tibial) and posterior tibial nerves bilaterally than on those findings of moderate symptomatology.  At the September 2013 VA examination, there was a mild incomplete paralysis of the internal popliteal (tibial) and posterior tibial nerves bilaterally.  At the May 2014 VA examination, the post-remand VA examiner did not indicate any involvement of the internal popliteal (tibial) and posterior tibial nerves.   In determining the severity of incomplete paralysis of the internal popliteal (tibial) and posterior tibial nerves, the Board places great weight on the findings of the September 2013 and May 2014 VA examinations because these examinations were thorough.  The weight of evidence reveals that since January 30, 2009, peripheral neuropathy of the right lower extremity has not been manifested by moderate incomplete paralysis of the internal popliteal (tibial) or posterior tibial nerve.  By the same token, the weight of evidence shows that since January 30, 2009, peripheral neuropathy of the left lower extremity has not been manifested by moderate incomplete paralysis of the internal popliteal (tibial) or posterior tibial nerve.  Thus, a rating in excess of 10 percent for peripheral neuropathy of either lower extremity based on involvement of the internal popliteal (tibial) and posterior tibial nerves is not warranted.

With regard to the internal saphenous nerve, the Board will consider whether a separate 10 percent disability rating is warranted based on severe-to-complete paralysis.  At the May 2012 VA examination, the internal saphenous nerve was normal bilaterally.  At the September 2013 VA examination, there was a mild incomplete paralysis of the internal saphenous nerve bilaterally.  At the May 2014 VA examination, the post-remand VA examiner did not indicate any involvement of the internal saphenous nerve.  In determining the severity of incomplete paralysis of the internal saphenous nerve, the Board places great weight on the findings of the September 2013 and May 2014 VA examinations because these examinations were thorough.  Accordingly, a separate 10 percent rating for peripheral neuropathy of either lower extremity based on involvement of the internal saphenous nerve is not warranted.

As for the one-year period prior to January 30, 2009, the date of claim, there is no medical evidence showing treatment for peripheral neuropathy of either lower extremity.  In fact, the March 2009 VA examination report indicates that the Veteran was not receiving any treatment for these disabilities.  The weight of evidence reveals that during the one-year period prior to January 30, 2009, peripheral neuropathy of the right lower extremity involving the sciatic nerve did not undergo an increase in severity.  Similarly, the weight of evidence reveals that during the one-year period prior to January 30, 2009, peripheral neuropathy of the left lower extremity involving the sciatic nerve did not undergo an increase in severity.

Turning to the anterior crucal (femoral) nerve, the Board will consider whether a separate rating is warranted because that nerve pertains to involvement in the quadriceps as opposed to the feet.  At the May 2012 VA examination, the anterior crucal (femoral) nerve was normal bilaterally.  The September 25, 2013, VA examination report is the first medical evidence of involvement of the anterior crucal (femoral) nerve.  At that examination, there was a mild incomplete paralysis of the internal saphenous nerve bilaterally.  At the May 2014 VA examination, the post-remand VA examiner did not indicate any involvement of the anterior crucal (femoral) nerve.   In determining the severity of incomplete paralysis of the internal saphenous nerve, the Board places great weight on the findings of the September 2013 and May 2014 VA examinations because these examinations were thorough.  Accordingly, two separate 10 percent, but no higher, ratings effective September 25, 2013, for peripheral neuropathy of the lower extremity based on involvement of the anterior crucal (femoral) nerve are warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy - mild intermittent pain, paresthesias and/or dysesthesias, and numbness; 4/5 muscle strength in the left lower extremity; absent knee and ankle reflexes bilaterally; decreased sensation to light touch in the foot and toes bilaterally - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  VA examinations show that the Veteran is limited to work requiring no prolonged walking or standing.  With regard to employment impairment from the bilateral peripheral neuropathy of lower extremities, the disabilities have been assigned four 10 percent disability ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent since January 30, 2009, for peripheral neuropathy of the right lower extremity involving the sciatic nerve is denied.

Entitlement to a compensable evaluation prior to January 30, 2009, for peripheral neuropathy of the right lower extremity involving the sciatic nerve is denied.

Entitlement to an evaluation in excess of 10 percent since January 30, 2009, for peripheral neuropathy of the left lower extremity involving the sciatic nerve is denied.

Entitlement to a compensable evaluation prior to January 30, 2009, for peripheral neuropathy of the left lower extremity involving the sciatic nerve is denied.

A 10 percent disability rating, but not higher, since September 25, 2013, is granted for peripheral neuropathy of the right lower extremity involving the anterior crural (femoral) nerve subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent disability rating, but not higher, since September 25, 2013, is granted for peripheral neuropathy of the left lower extremity involving the anterior crural (femoral) nerve, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In light of the assignment of two 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities involving the anterior crural (femoral) nerve, the AOJ should readjudicate the issue of TDIU.



Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issue of TDIU, with consideration of whether a referral to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2015) is warranted.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


